United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2164
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Kevin L. Kivett, Sr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                            Submitted: February 2, 2021
                             Filed: February 16, 2021
                                  [Unpublished]
                                  ____________

Before KELLY, MELLOY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

       Kevin Kivett appeals the sentence the district court1 imposed after he pled
guilty to drug offenses. His counsel has moved for leave to withdraw, and has filed

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
a brief under Anders v. California, 386 U.S. 738 (1967), challenging the imposition
of a role-in-the-offense sentencing enhancement, Kivett’s designation as a career
offender, and the substantive reasonableness of Kivett’s sentence.

       After careful review, we discern no clear error in the district court’s imposition
of the role enhancement. See United States v. Camacho, 555 F.3d 695, 705-06 (8th
Cir. 2009) (discussing application of U.S.S.G. § 3B1.1). We decline to address
Kivett’s challenge to his career-offender status, as his United States Sentencing
Guidelines Manual (“Guidelines”) range would have been the same without the
career-offender designation, and we conclude any error was harmless. See United v.
Sykes, 854 F.3d 457, 462 (8th Cir. 2017) (reasoning that any error was harmless
where it did not change the Guidelines calculation).

      Finally, we conclude that the district court did not impose a substantively
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir.
2009) (en banc) (reviewing sentence under deferential abuse-of-discretion standard
and discussing substantive reasonableness); see also United States v. Callaway, 762
F.3d 754, 760 (8th Cir. 2014) (noting within-Guidelines sentence is presumed
reasonable). Having reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, we affirm, and we grant
counsel leave to withdraw.
                      ______________________________




                                          -2-